Motion Granted; Appeal Dismissed and Memorandum Opinion filed
November 8, 2016.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-16-00419-CV


                      LBX LIGHTING, INC., Appellant

                                       V.

 ESMAT F. SIDAROS D/B/A THE HOUSE OF CHANDELIERS & HOME
                      ACCENTS, Appellee

              On Appeal from County Civil Court at Law No. 2
                           Harris County, Texas
                     Trial Court Cause No. 1030107


                MEMORANDUM                     OPINION

      This is an appeal from a judgment signed February 8, 2016. On November 1,
2016, the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P.
42.1. The motion is granted. Accordingly, the appeal is DISMISSED.

                                 PER CURIAM

Panel consists of Justices Boyce, Busby, and Wise.